The petition for a rehearing in the supreme court after decision of the district court of appeal in this cause is denied.
That portion of the opinion of the district court of appeal declaring that the services performed by the plaintiff in the law office of the deceased, W. W. Davidson, constituted the practice of law is, in our opinion, not warranted by the record. [3] It is lawful for an attorney to employ any person to take charge of the management of the work to be done in his office to the extent of drawing pleadings and papers necessary to be drawn by such attorney in his practice, and to agree to pay such person for such services a fixed percentage of the receipts of the attorney from his clients. Such an agreement is not an agreement to become partners in the practice of law. It is an agreement to hire the person as an assistant or clerk in the office, the wages being fixed by reference to the fixed percentage of the receipts of the office. The evidence and the findings show and the findings declare that this was the relation between the plaintiff and the deceased attorney. [4]
The additional agreement, whether made at the same time as the other or subsequently, that the attorney should invest the money due to the plaintiff for such services in land was in nowise against public policy. This is decisive of the case, and the discussion upon the subject of the effect of the supposed partnership should be disregarded. There was no partnership for the practice of law, or any other partnership relation between the parties. *Page 258 
The statement to the effect above set forth was not necessary to the decision of the district court affirming the judgment and we, therefore, allow that judgment to stand.
Shaw, C. J., Wilbur, J., Lennon, J., Sloane, J., and Shurtleff, J., concurred.